Citation Nr: 1749761	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to September 2001.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video conference hearing in April 2016. A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The in-service left ankle sprain resolved without residual disability.

2.  A left ankle disability was not manifest during service and arthritis was not manifest within one year of separation. A left ankle disability is not related to service. 


CONCLUSION OF LAW

A left ankle disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issues, explained the service connection claims and held the file open for 60 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



II. Compliance with Prior Remand

Previously the case was before the Board in August 2016. The case was remanded for the Veteran to be afforded a VA supplemental opinion. The Veteran was afforded a supplemental opinion in August 2016. As such the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b). With respect to the current appeal the list of current diseases includes arthritis. Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for a left ankle disability, as a result of an in-service ankle injury. The Veteran has reported ongoing left ankle pain, swelling, stiffness, weakness and instability. He reports wearing high top boots and a brace on his ankle on a regular basis. The Veteran is competent to describe his ongoing symptoms in service and since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of left ankle mild degenerative joint disease, a heel spur and a nonunion malleolus chip fracture. See November 15, 2010 VA treatment record. 

The Veteran's service treatment records (STRs) have been associated with the claims file. In August 1992 the Veteran was seen for a post trauma supination of the left ankle while carrying a box. See August 3. 1992 STRs. The Veteran reported ongoing pain but denied numbness or paresthesia. X-rays noted that there was no evidence of fracture or dislocation, and no evidence of osseous or a soft tissue abnormality. A left ankle sprain was diagnosed. Motrin, ice and elevation and limited duty were recommended with the Veteran to return for care for any numbness and/or paresthesia.  In June 1994, he complained of the left ankle and foot, believed to be a spider bite.  In a report of medical history in April 1996 the Veteran denied having swollen or painful joints, a bone joint or other deformity or arthritis. See April 23, 1996 report of medical history. In an April 1996 report of medical examination the clinical evaluation of the lower extremities and musculoskeletal system was normal. See April 23, 1996 report of medical examination.  

The issue is whether the Veteran's current left ankle DJD is related to service. The Veteran was afforded a VA examination in July 2010. The examiner noted the Veteran reported left ankle pain, weakness, swelling, stiffness and instability. See July 2010 VA examination. The Veteran reported regularly wearing high top boots and a brace. Mild pain on motion was noted with range of motion of dorsiflexion from 0 to 12 degrees and of plantar flexion from 0 to 40 degrees. Flare-ups were noted with an increase in pain and stiffness occurring with changes in weather. Left ankle strength was 5/5 and vibratory and monofilament sensation was intact. The examiner noted the 1992 in-service twist and fall injury to the left ankle and found that the Veteran's left ankle arthralgia is less likely than not related to the twist injury in-service. 

Then, the Veteran was afforded a VA supplemental opinion in August 2016. The examiner found that it was less likely than not that the current left ankle disability was incurred in or caused by the claimed in-service injury, event or illness. See August 2016 VA opinion. The examiner noted a review of the Veteran's service treatment records and treatment records post-service. In March 1992 the Veteran was seen for a twist injury to the left ankle while carrying a box, with a prior history of left ankle inversion. The Veteran was diagnosed with a left ankle sprain. X-rays showed no evidence of fracture, dislocation, osseous or soft tissue abnormality. On examination no point tenderness or medial malleolus was reported. The examiner noted that an April 1996 in-service public health questionnaire was silent for ankle complaints, and examination showed normal lower extremities. X-rays in July 2010 noted an old left ankle fracture with non-union of the medial malleolus, a moderate sized plantar spur, and subtalar joint showing mild tarsal coalition. The examiner found that there was no evidence of chronic progressive ankle complaints in the service treatment records after the 1992 twist injury. Further, X-rays taken in 1992 were negative for a fracture. While the X-rays taken in 2010 found evidence of an age indeterminate non-union fracture of the medial malleolus; there is no objective evidence to support that this 2010 fracture originated from the 1992 twist injury, practically when there was a normal ankle X-ray and no chronic progressive complaints. 

Additionally, the examiner noted that the Veteran has a current diagnosis of mild DJD which is consistent with age-expected degenerative changes and his super obesity status. Post traumatic arthritis secondary to an injury would be expected to be advanced and out of portion to the patient's age expected degenerative changes. As a result the examiner found no objective evidence providing a nexus between the Veteran's service and his post-service ankle complaints. The Board finds the examination and supplemental opinion are entitled to probative weight, as the examiner's opinion was based on a thorough review of the claims file and a medical examination. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value. 

VA and private treatment records have been associated with the claims file. In July 2010 the Veteran reported ongoing left ankle pain as a 7/10. See July 30, 2010 VA nursing note. In October 2010 treatment records note ongoing left ankle pain and a history of malleolar fracture of the left foot. X-rays noted an ununited fracture as a well as a heel spur. Additionally, the Veteran reported ongoing left ankle instability. See October 19, 2010 VA treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a left ankle disability is warranted. The Board notes the Veteran's reports of his ankle injury in-service and current symptoms and complaints and connection between the two. While the Veteran is competent to testify as to his observations and ongoing symptoms his testimony must be weighed against the other evidence of record. Jandreau, 492 F.3d at 1377. While there is evidence of a current left ankle disability and an in-service event the Board finds that the Veteran's statements as to whether his left ankle DJD is related to service are outweighed by the other competent and credible evidence of record.  

The Board finds that the medical evidence is more probative and credible than the lay opinions of record. The Board finds the VA examination and supplemental opinion which was based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. The examiner found that there was no evidence of chronic progressive ankle complaints in the service treatment records after the 1992 twist injury. Further, X-rays taken in 1992 were negative for fracture. The X-rays taken in July 2010 found evidence of an age indeterminate non-union fracture of the medial malleolus. The examiner noted there is no objective evidence to support that this 2010 fracture originated from the 1992 twist injury, practically when there was a normal ankle X-ray and no chronic progressive complaints. Additionally, the examiner noted that the Veteran has a current diagnosis of mild DJD which is consistent with age-expected degenerative changes and his super obesity status. Post traumatic arthritis secondary to an injury would be expected to be advanced and out of portion to the patient's age expected degenerative changes. As a result the examiner found no objective evidence providing a nexus between the Veteran's service and his post-service ankle complaints. 

The Board notes in service in an April 1996 report of medical history the Veteran denied having swollen or painful joints, a bone joint or other deformity or arthritis. See April 23, 1996 report of medical history. Further, an April 1996 report of medical examination noted the clinical evaluation of the lower extremities and musculoskeletal system was normal. See April 23, 1996 report of medical examination. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements are outweighed by the VA examination and supplemental opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted.

VA and private treatment records associated with the claims file do not contradict the VA examination and opinion and are absent indications of a relationship between the Veteran's left ankle DJD and service. While the Veteran's and the associated lay statements have reported his current symptoms are a result of an injury in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted. 

Additionally, the Board has considered whether service connection is warranted on a chronic disease or a presumptive basis as a chronic disease. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has left ankle DJD . Left ankle DJD was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, findings, or diagnosis with respect to his left ankle DJD. The Board notes the Veteran's lay statements of record that he experienced left ankle pain after service however; there is no indication of treatment until 2010 approximately 9 years after separation from service. At a periodic examination in April 1996 the Veteran's clinical examination was normal. This normal finding is inconsistent with ongoing manifestations of pathology. As such, the Board finds the Veteran's left ankle DJD did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomology. As a result service connection based on continuity of symptomatology is not warranted.

The preponderance of the evidence weighs against finding that the Veteran's left ankle disability is related to service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a left ankle condition is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


